Citation Nr: 1145607	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  09-09 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for degenerative arthritis of the left ankle (now claimed as gout of the left ankle).

2.  Entitlement to service connection for degenerative disc disease of the cervical spine.


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel



INTRODUCTION

The Veteran served on active military service from July 1976 to July 1996.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  A September 2007 decision denied entitlement to service connection for degenerative disc disease of the cervical spine, claimed as arthritis.  In addition, a September 2008 decision reopened and denied the claim for service connection for degenerative arthritis of the left ankle.  Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

The issue of service connection for gout of the feet been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a left ankle disability and a cervical spine disability, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  In an August 2005 decision, the Board denied entitlement to service connection for an orthopedic disability including degenerative joint disease of the left ankle; that decision was not appealed and is final.

2.  Evidence associated with the claims file since the August 2005 Board denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for a left ankle disorder, or raises a reasonable possibility of substantiating a claim for service connection for a left ankle disorder.


CONCLUSION OF LAW

Evidence received since the Board's August 2005 denial is new and material, and the Veteran's claim for service connection for a left ankle disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

In light of the favorable finding with regard to the issue of whether new and material evidence has been submitted to reopen the claim for service connection for a left ankle disability and the need for additional development of that claim on the merits no further discussion of VCAA compliance is warranted at this time.


Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In August 2005 the Board denied the Veteran's claim for service connection for a left ankle disorder.  The Veteran did not appeal the Board's decision, nor was reconsideration requested or granted.  Accordingly, the August 2005 Board decision is final.  See 38 U.S.C.A. §§ 7103, 7104(a), 7252, 7266; 38 C.F.R. § 20.1100.

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  In this case, the last final denial of the claim was the August 2005 Board decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

The evidence of record at the time of the August 2005 Board decision included service treatment records, statements from the Veteran, a VA general medical examination report dated in October 1996, VA treatment records dated from August 1996 to November 2002, private treatment records dated from July 1996 to February 2003, VA joints examination reports dated in May 2001 and July 2004, and other VA examination reports pertaining to other claims.  In the denial, the Board noted that while the Veteran consistently complained of having ankle pain since service, post-service objective medical evidence did not demonstrate evidence of a current left ankle arthritis disability.  In addition, the August 2005 decision outlined that although the Veteran's ankle complaints at the time of separation from service were noted, there had never been a diagnosed ankle disability associated with those complaints of pain.

Evidence added to the claims file since the August 2005 Board decision includes statements from the Veteran; VA treatment records dated in August 1997, September 1999, and March 2001, and from January 2006 to August 2006; private treatment records from the National Naval Medical Center (NNMC) dated from August 2007 to February 2008; a private cervical MRI report from J. S., M.D., dated in December 2007; a private total body CT scan report from R. S., M.D., dated in December 2009; and an Internet article about arthritis and gout received in April 2010. 

The additionally received evidence is "new" in the sense that it was not previously before agency decision makers, and it is not cumulative or duplicative of evidence previously considered.  Further, the evidence is material.  The prior denial of service connection for a left ankle disorder was predicated on a lack of evidence of a current left ankle arthritis disability.  Presently, private treatment records from NNMC dated in August 2007 and subsequent reflect an assessment of gout manifested in the big toes.  While this evidence standing alone does not establish a disability of his left ankle, in April 2010 the Veteran submitted an Internet article that explained that gout is a form of arthritis, which usually affects one joint at a time, but can be in several joints at once.  The article explained that the large toe is most often affected, but other joints such as the knee, ankle, foot, and less often joints in the arm, can be affected.  Thus, the Board will resolve all doubt in the Veteran's favor and conclude that new and material has been presented to reopen the claim.  


ORDER

New and material evidence having been received, the claim for entitlement to service connection for degenerative arthritis of the left ankle (now claimed as gout of the left ankle), is reopened and to this extent only the appeal is allowed.


REMAND

Reopening the claim for service connection for left ankle disability, now claimed as gout, does not end the inquiry, however.  The claim must still be adjudicated on the merits.  Additional evidence is needed before this claim and the claim for service connection for a neck disability can be adjudicated.

With regard to the left ankle claim, the Board notes that during service in September 1994, the Veteran complained of posterior left ankle pain on occasion while undergoing a rheumatology consultation for left hip complaints.  The reported objective findings included synovitis knees/feet/elbows.  The assessment included probable early osteoarthritis though x-ray of the left hip was reported as negative; no specific assessment was rendered pertaining to the left ankle.  

In a report of medical history dated in August 1995, the Veteran denied any foot trouble, but identified having swollen or painful joints in his left hip and left knee; a physician's summary noted that he had probable early osteoarthritis.  In an orthopedic clinic note dated in July 1996, he described a two-year history of degenerative joint disease of his right knee, left knee, left hip, and left shoulder.  The assessment was likely symptomatic suprapatellar plica.  In a follow up note approximately one week later, he stated that he wanted to discuss his medical issues before his military retirement and wanted to document that he has ankle pain secondary to degenerative joint disease.  He stated that rheumatology was aware of his complaint.

Post-service private and VA treatment records and VA examination reports dated prior to the August 2005 Board decision did not reflect a current left ankle disability.  In a July 1997 private treatment note he complained of left ankle pain since the morning.  The impression was left ankle pain.

In an August 2007 private treatment note, the Veteran complained of recurrent foot pain with intermittent episodes of inflammation of the first MTP joints of the feet, which had presently resolved.  The assessment was gout.  In an October 2007 treatment note, he complained of left great toe swelling and pain for a week.  Examination findings of the ankles were reported as no abnormalities.  The assessment was gout.  In February 2008 he complained of left great toe and second metatarsal numbness.  The assessment was gout, may have mild flare up.  The Veteran submitted an internet article that explained that gout is a form of arthritis, which usually affects one joint at a time, but can be in several joints at once.  The article explained that the large toe is most often affected, but other joints such as the knee, ankle, and foot can be affected.

In light of the above, the Board concludes that a VA examination is necessary to determine whether the Veteran suffers from a current disability of the left ankle, and if so, whether such is related to military service.  38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the claim for service connection for a cervical spine condition; a service treatment record dated in September 1988 revealed the Veteran complaining of pain in the posterior neck for five days and that it was most painful when getting up in the morning.  He denied a history of direct trauma and stated that he had a history of left TMJ operation about three months ago.  The impression was cervical muscle spasm.

In December 1991 the Veteran participated in an electroneuromyograph study to rule out thoracic outlet syndrome; he had a history of left shoulder pain and left upper extremity paresthesia.  One of the test conclusions was that there was no electrophysiological evidence suggestive of a cervical radiculopathic process on the left involving the C8 or T1 nerve root levels.

In a July 1992 treatment note the Veteran complained of left shoulder impingement syndrome.  In a treatment note dated in August 1992 for follow-up after cervical spine x-ray study, findings were reported as no cervical, ribs, or cervical spine pathology by x-ray; no evidence of thoracic outlet syndrome.  The plan included follow up for left shoulder surgery.

In a report of medical history dated in August 1995, he identified many complaints, but did not describe any neck or cervical spine problems.  An August 1995 medical examination report indicated that clinical evaluation of the spine was normal.

In a VA general medical examination report dated in October 1996, the Veteran did not identify any cervical spine or neck complaints.  Diagnoses included mild degenerative arthritis of the left hip, degenerative joint disease in the left wrist and in a right finger, and mild right patellofemoral syndrome.

A statement from a private physician from NNMC dated in March 1997 indicated that the Veteran was under his care for chronic degenerative arthritis, but the physician did not specify the joint(s) affected.  Contemporaneous private treatment records from NNMC dated from July 1996 to July 1997 showed complaints related to right knee and left hip pain with a history of degenerative joint disease; they did not reflect any complaints of neck pain or problems.

In a VA cervical spine x-ray report dated in July 1998, the Veteran complained of pain and crepitus at the C7 area with radiation into the upper neck at C2; he denied any trauma.  The impression was normal cervical spine; stranding of posterior soft tissue of lower neck may be due to edema; and asymmetric vocal cords with flattened appearance on the left, rule out laryngeal abnormality.

In a cervical spine x-ray report from NNMC dated in September 1999, he complained of current neck pain for two days with a history of neck pain for one year or for one and a half years.  The radiological impression was normal cervical spine; elongated styloid processes.  The assessment was neck pain.  In a treatment note less than two weeks later, he complained of severe low back pain for eight months and also stated that he had a pinched nerve in the neck, adding that he feels a sharp pain in the neck when he moves it a certain way and it becomes stiff.  No assessment was made regarding the cervical spine.  In a treatment note later in September 1999, he stated that he was driving 90 miles each way to work and was having a lot of back pain.  He did not describe any neck pain.

In October 1999 he complained of a one and a half year history of low back and neck pain.  He elaborated that the pain often includes right neck pain that radiates down his back.  He stated that he drives 200 miles per day and it aggravates his back.  Following a physical examination, the assessment included right cervical neck pain; myofascial pain of cervical area; generally unremarkable examination with little or no evidence of nerve compression.  The plan indicated that "contrary to patient request, there is no medical evidence to suggest that prolonged bed rest will facilitate long term improvement in this patient's symptoms."

In a March 2001 VA cervical spine MRI report, the Veteran complained of sharp pain in the back of the neck with muscle spasm.  The impression was mild degenerative changes in the cervical spine; disc disease is greatest at C5-6 where there is bulging of the disc and mild posterior listhesis but stenosis is not significant at this level; and the left foramen at C7-T1 is narrowed by uncinate spurring.  In a May 2001 VA treatment note, the Veteran reported having episodes of sharp, back-of-the-neck pain.  No assessment was made regarding the neck.  

In a January 2006 VA primary care note, the Veteran complained of off-and-on pain in the back of his neck that radiated to both sides, but did not go all the way down to the arms.  The plan was to send him for a cervical spine MRI as the last was performed around 2001.  In a VA cervical spine MRI report dated in January 2006, the Veteran stated that the pain in the back of his neck had become worse since the last MRI about four years back.  The impression was mild degenerative disc disease of the cervical spine without significant spinal canal stenosis or neural foraminal narrowing.  In an August 2006 primary care note, he described his neck pain as mild and controlled with ibuprofen and Percocet.  

Subsequent private treatment records from NNMC dated from August 2007 to February 2008, including a December 2007 cervical MRI report, reflected ongoing complaints of intermittent neck pain and treatment for cervical spondylosis with mild spinal canal stenosis at C3-C4 through C5-C6 and a central disc herniation at C4-C5.

In light of the above, the Board finds that a VA examination is needed to determine whether the Veteran's current cervical spine disability is related to his military service, to include the cervical muscle spasm noted in 1988.

Since the Board has determined that medical examinations are necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause" fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be considered based on the evidence of record.  However, when the examination is scheduled in conjunction with a reopened claim for a benefit which was previously disallowed, the claim shall be denied.

The AMC/RO also should obtain any relevant, ongoing private treatment records dated since March 2008 to the present as well as VA treatment records dated since August 2006 to the present because they may be relevant to his claim.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  In addition, the Veteran contends that his cervical spine arthritis was first documented in 1997 or 1998 during a VA MRI in Richmond that was conducted for other medical issues.  While there is a July 1998 cervical spine x-ray, the record does not appear to contain the report of a 1997 or 1998 MRI.  Such should be requested on remand.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and obtain the names and addresses of all medical care providers who treated him for his left ankle and cervical spine complaints since March 2008.  After the Veteran has signed any appropriate releases, any identified records that are not duplicates of those already contained in the claims folder should be requested.  All attempts to procure records should be documented in the file.  In addition, relevant (neck and ankle) VA treatment records from the Richmond VA Medical Center dating since August 2006 should be obtained.   The AMC/RO should also specifically request the report of an MRI which included a view of the cervical spine occurring in 1997 or 1998 at the Richmond VA Medical Center.  If the AMC/RO cannot obtain the records requested above, a notation to that effect should be inserted in the file and the Veteran notified of such.

2.  After the above has been completed to the extent possible and any available records associated with the claim file, the Veteran should be scheduled for a VA joints examination to determine whether the Veteran suffers from a current left ankle disability and if so, whether such disability is related to service.  All indicated tests and studies are to be performed, including x-rays.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  

After thoroughly reviewing the claims file and examining the Veteran, the examiner is asked to identify whether the Veteran has a current left ankle disability on examination, including gout and/or arthritis.  If the Veteran has a diagnosable current left ankle disability, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current left ankle disability manifested during active military service or is otherwise related to military service.  The medical basis for the conclusions reached should be provided.  

3.  After the development in Numbers 1 and 2 above has been completed to the extent possible and any available records associated with the claim file, the Veteran should be scheduled for a VA spine examination to determine whether the Veteran's current cervical spine disorder is related to service.  All indicated tests and studies are to be performed.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  

After thoroughly reviewing the claims file and examining the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current cervical spine disability first manifested during active military service or is otherwise related to military service, to include the complaint of cervical muscle spasm in 1988 in service.  The medical basis for the conclusion reached should be provided.  

4.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed.  If the benefit sought on appeal remains denied, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


